The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 26, 2014

                                    No. 04-12-00237-CR

                                  Phillip Wayne GRIFFIS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                      From the 7th District Court, Smith County, Texas
                                Trial Court No. 007-1767-08
                      The Honorable Kerry L. Russell, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D Chapa, Justice

      The court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court